694 (1984); Kirksey v. State, 112 Nev. 980, 987, 923 P.2d 1102, 1107
                  (1996). We conclude that the district court did not abuse its discretion by
                  finding that an evidentiary hearing was unwarranted, see NRS 34.770(2);
                  Nika v. State, 124 Nev. 1272, 1300-01, 198 P.3d 839, 858 (2008) (holding
                  that a petitioner is entitled to an evidentiary hearing only when specific
                  factual allegations are asserted "that are not belied or repelled by the
                  record and that, if true, would entitle him to relief'), and did not err by
                  rejecting Adams's ineffective-assistance claims. Accordingly, we
                               ORDER the judgment of the district court AFFIRMED, 1




                                                     Saitta




                        1 1n his fast track statement, Adams inappropriately incorporates
                  and relies upon documents submitted to the district court for his argument
                  on the merits of the appeal. NRAP 28(e)(2). Additionally, the fast track
                  statement does not comply with NRAP 32(a)(4) because it does not have 1-
                  inch margins on all four sides. Counsel for Adams is cautioned that
                  failure to comply with the briefing requirements in the future may result
                  in the imposition of sanctions. See NRAP 3C(n).



SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    le
                 cc: Hon. Kathleen E. Delaney, District Judge
                      Carmine J. Colucci & Associates
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                   3
(0) 1947A    e